Exhibit 10.3

 

RESTRICTED STOCK AGREEMENT

 

[EMPLOYEE FORM]

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), is entered into as of the
Grant Date (as defined below), by and between Grantee (as defined below) and
Bonanza Creek Energy, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, the Company maintains the Bonanza Creek Energy, Inc. 2011 Long Term
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and Grantee has been selected by the board of directors of the
Company (the “Board”) or the compensation committee of the Board (the
“Committee”) to receive a restricted stock award (the “Award”) under the Plan as
set forth in this Agreement;

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:

 

1.  Definitions.  The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:

 

(a)                      “Cause” shall have the meaning set forth in any
applicable agreement between the Company and Grantee regarding Grantee’s Service
with the Company and, if “Cause” is not so defined, shall mean any of the
following: (i) Grantee has failed or refused to substantially perform Grantee’s
duties, responsibilities, or authorities (other than any such refusal or failure
resulting from Grantee’s becoming Disabled); (ii) any commission by or
indictment of Grantee of a felony or other crime of moral turpitude;
(iii) Grantee has engaged in material misconduct in the course and scope of
Grantee’s Service with the Company, including, but not limited to, gross
incompetence, disloyalty, disorderly conduct, insubordination, harassment of
other employees or third parties, chronic abuse of alcohol or unprescribed
controlled substances, improper disclosure of confidential information, chronic
and unexcused absenteeism, improper appropriation of a corporate opportunity or
any other material violation of the Company’s personnel policies, rules or codes
of conduct or any fiduciary duty owed to the Company or its Affiliates, or any
applicable law or regulation to which the Company or its Affiliates are subject;
(iv) Grantee has committed any act of fraud, embezzlement, theft, dishonesty,
misrepresentation or falsification of records; or (v) Grantee has engaged in any
act or omission that is likely to materially damage the Company’s business,
including, without limitation, damages to the Company’s reputation.

 

(b)                      “Covered Shares” means shares of the Company’s Common
Stock granted under this Agreement and are subject to the terms of this
Agreement and the Plan.  The number of “Covered Shares” granted to you under
this Agreement is the number of shares of the Company’s Common Stock specified
in the grant notice that you received from the Company on or about [DATE].

 

1

--------------------------------------------------------------------------------


 

(c)                      “Date of Termination” means the date on which Grantee’s
Service with the Company or an Affiliate terminates for any reason, provided,
that a Date of Termination shall not be deemed to occur by reason of a Grantee’s
transfer of Service between the Company and an Affiliate; further provided that
a Grantee’s Service shall not be considered terminated while Grantee is on a
leave of absence from the Company or an Affiliate approved by the Company or
such Affiliate.

 

(d)                      “Designated Beneficiary” means the beneficiary or
beneficiaries designated by Grantee in a writing filed with the Company in the
form attached hereto as Exhibit A.

 

(e)                      “Disabled” as it relates to Grantee shall have the
meaning of “Disabled” or such similar term set forth in any applicable agreement
between the Company and Grantee regarding Grantee’s Service with the Company
and, if “Disabled” or such similar term is not so defined, shall mean when
(i) Grantee receives disability benefits under either social security or the
Company’s long-term disability plan, if any, or (ii) the Company, upon the
written report of a qualified physician designated by the Company’s insurers,
shall have determined (after a complete physical examination of Grantee at any
time after Grantee has been absent from the Company for 90 or more consecutive
calendar days) that Grantee has become physically and/or mentally incapable of
performing Grantee’s essential job functions with or without reasonable
accommodation as required by law due to injury, illness, or other incapacity
(physical or mental).

 

(f)                        “Good Reason” shall have the meaning set forth in any
applicable agreement between the Company and Grantee regarding Grantee’s Service
with the Company and, if “Good Reason” is not so defined, shall exist in the
event any of the following actions are taken without Grantee’s consent:
(i) Grantee’s authority with the Company is, or Grantee’s duties or
responsibilities based on Grantee’s position with the Company or any employment
agreement or arrangement between Grantee and the Company are, materially
diminished relative to Grantee’s authority, duties and responsibilities as in
effect immediately prior to such change; provided, however, that in no event
shall removal of Grantee from the position of manager, director or officer of
any direct or indirect Affiliate of the Company in connection with any corporate
restructuring constitute Good Reason; (ii) a material diminution in Grantee’s
base salary or retainer compensation as in effect immediately prior to such
diminution; provided, that, an across-the-board reduction in the base
compensation and benefits of all Service Providers of the Company by the same
percentage amount (or under the same terms and conditions) as part of a general
base compensation reduction and/or benefit reduction shall not constitute such a
qualifying material diminution; (iii) a material relocation of Grantee’s primary
work location more than 75 miles away from the then-current primary work
location; or (iv) any material breach by the Company of any provision of this
Agreement or any employment agreement or arrangement between Grantee and the
Company.

 

2

--------------------------------------------------------------------------------


 

(g)                     “Grantee” means you, the employee of the Company
specified in the grant notice that you received from the Company on or about
[DATE].

 

(h)                     “Grant Date” means [DATE].

 

(i)                        “Installment” means a portion of Covered Shares.

 

Capitalized terms used herein without definition have the meanings ascribed to
such terms in the Plan.  Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.

 

2.  Award.  Grantee is hereby granted the number of Covered Shares set forth in
paragraph 1.

 

3.  Delivery of Covered Shares.  Covered Shares shall be registered in book
entry form with the Company’s transfer agent.  During the applicable Restricted
Period, Covered Shares may carry the following legend or any other legend the
Board or the Committee (if so authorized) deems applicable:

 

“THESE SECURITIES ARE SUBJECT TO THE VESTING RESTRICTIONS AND OTHER PROVISIONS
OF THE BONANZA CREEK ENERGY, INC. 2011 LONG TERM INCENTIVE PLAN AND THE
RESTRICTED STOCK AGREEMENT BETWEEN BONANZA CREEK ENERGY, INC. AND THE HOLDER OF
THESE SECURITIES.”

 

4.  Restricted Period.  The “Restricted Period” for each Installment of Covered
Shares shall begin on the Grant Date and end on the date scheduled below
applicable to such Installment: (1)

 

INSTALLMENT

 

RESTRICTED PERIOD WILL END ON:

[FRACTION OF COVERED SHARES] of the Covered Shares

 

[DATE]

 

[ADD ADDITIONAL ROWS AS APPROPRIATE]

 

Covered Shares may not be sold, assigned, transferred, pledged or otherwise
encumbered prior to the expiration of the Restricted Period applicable to such
Installment of Covered Shares.

 

5.  Transfer and Forfeiture of Shares.  Grantee shall forfeit any Installment of
Covered Shares for which the Restricted Period has not expired as of a Date of
Termination.  If a Date of Termination does not occur during a Restricted Period
with respect to an Installment of the Covered Shares, then, at the end of the
Restricted Period that is applicable for such Installment, Grantee shall become
vested in those Covered Shares, and such Installment shall be transferred to
Grantee free of all restrictions otherwise imposed by this Agreement.

 

--------------------------------------------------------------------------------

(1)  Vesting terms to be confirmed for each grant.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in the event that Grantee’s Date of Termination
occurs within six (6) months of a Change in Control on account of (a) Grantee’s
termination of Service by the Company without Cause or (b) Grantee’s resignation
from the Company for Good Reason, then any Installment of Covered Shares for
which the Restricted Period has not expired as of such Date of Termination shall
become vested as of such Date of Termination and such Installment shall be
transferred to Grantee free of all restrictions otherwise imposed by this
Agreement.

 

6.  Withholding.  The grant and vesting of shares of Stock under this Agreement
are subject to withholding of all applicable taxes.  At the election of Grantee,
and subject to such rules and limitations as may be established by the Board
from time to time, such withholding obligations may be satisfied through the
surrender of shares of Stock (a) which Grantee already owns, or (b) to which
Grantee is otherwise entitled under the Plan; provided, however, that shares
described in this clause (b) may be used to satisfy not more than the Company’s
minimum statutory withholding obligation (based on minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to such taxable income).

 

7.  Dividends.  Grantee shall not be prevented from receiving dividends and
distributions paid on the Covered Shares merely because those shares are subject
to the restrictions imposed by this Agreement and the Plan; provided, however
that no dividends or distributions shall be payable to or for the benefit of
Grantee with respect to record dates for such dividends or distributions for any
Covered Shares occurring on or after the date, if any, on which Grantee has
forfeited those shares.

 

8.  Voting.  Grantee shall not be prevented from voting the Covered Shares
merely because those shares are subject to the restrictions imposed by this
Agreement and the Plan; provided, however, that Grantee shall not be entitled to
vote Covered Shares with respect to record dates for any Covered Shares
occurring on or after the date, if any, on which Grantee has forfeited those
shares.

 

9.  Heirs and Successors.  This Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business.  If any rights of
Grantee or benefits distributable to Grantee under this Agreement have not been
exercised or distributed, respectively, at the time of Grantee’s death, such
rights shall be exercisable by the Designated Beneficiary, and such benefits
shall be distributed to the Designated Beneficiary, in accordance with the
provisions of this Agreement and the Plan.  If a deceased Grantee fails to
designate a beneficiary, or if the Designated Beneficiary does not survive
Grantee, any rights that would have been exercisable by Grantee and any benefits
distributable to Grantee shall be exercised by or distributed to the legal
representative of the estate of Grantee.  If a deceased Grantee designates a
beneficiary and the Designated Beneficiary survives Grantee but dies before the
Designated Beneficiary’s exercise of all rights under this Agreement or before
the complete distribution of benefits to the Designated Beneficiary under this
Agreement, then any rights that would have been exercisable by the Designated
Beneficiary shall be exercised by the legal representative of the estate of the
Designated Beneficiary, and any benefits distributable to the Designated
Beneficiary shall be distributed to the legal representative of the estate of
the Designated Beneficiary.

 

4

--------------------------------------------------------------------------------


 

10.  Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Board, and the Board
shall have all powers with respect to this Agreement as it has with respect to
the Plan.  Any interpretation of the Agreement by the Board and any decision
made by it with respect to the Agreement is final and binding on all persons.

 

11.  Plan Governs.  Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by Grantee from the office of the Secretary of the
Company; and this Agreement is subject to all interpretations, amendments,
rules and regulations promulgated by the Board from time to time pursuant to the
Plan.

 

12.  Fractional Shares.  In lieu of issuing a fraction of a share of Stock
resulting from an adjustment of the Award pursuant to Section 17.4 of the Plan
or otherwise, the Company will be entitled to pay to Grantee an amount equal to
the fair market value of such fractional share.

 

13.  Not An Employment Contract.  The Award will not confer on Grantee any right
with respect to continuance of employment or other service with the Company or
any Subsidiary, nor will it interfere in any way with any right the Company or
any Subsidiary would otherwise have to terminate or modify the terms of such
Grantee’s Service at any time.

 

14.  Notices.  Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail.  Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt.  Notices shall be
directed, if to Grantee, at Grantee’s address indicated by the Company’s
records, or if to the Company, at the Company’s principal executive office.

 

15.  Amendment.  This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of Grantee and
the Company without the consent of any other person.

 

16.  Section 83(b) Election.  With the prior consent of the President, Chief
Executive Officer, Chief Financial Officer or General Counsel of the Company,
Grantee may, within 30 days of the Grant Date, file an election under section
83(b) of the Code with the Internal Revenue Service with respect to the Covered
Shares (a “Section 83(b) Election”).  Within five business days of filing a
Section 83(b) Election, Grantee shall provide a copy of such completed election
form to the Company at the following address: 410 17th Street, Suite 1400,
Denver, CO 80202, Attention: General Counsel.  Grantee acknowledges that any
Section 83(b) Election is Grantee’s sole responsibility, and additionally
acknowledges that the Company has hereby advised Grantee to consult with a
financial or tax advisor of Grantee’s own choosing with regard to the federal
and state tax considerations resulting from the Award and/or the effect of
filing a Section 83(b) Election.  The Company is unable to give Grantee any
advice or counseling with respect to federal and state tax matters.

 

5

--------------------------------------------------------------------------------